Citation Nr: 0736597	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  94-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972, November 1990 to July 1991, and January 2003 to May 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  A hearing before a hearing 
officer at the RO was conducted in September 1993.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In December 1986, the RO denied service connection for 
bilateral hearing loss.  The veteran was notified of that 
decision in a letter dated that month, did not appeal, and 
that decision is now final.

2.  Evidence received since that December 1986 decision 
indicates the veteran's bilateral hearing loss may be due to 
service, and this additional evidence is so significant that 
it must be considered to fairly decide the merits of this 
claim.

3.  In December 1986, the RO denied service connection for 
tinnitus.  The veteran was notified of that decision in a 
letter dated that month, did not appeal, and that decision is 
now final.

4.   Evidence received since that December 1986 decision 
indicates the veteran's tinnitus may be due to service, and 
this additional evidence is so significant that it must be 
considered to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has been received, and the 
claim for service connection for tinnitus is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  Impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests sensorineural hearing loss to a 
degree of 10 percent or more within one year from the 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. §§ 3.307, 3.309.

In October 1986, the veteran requested service connection for 
bilateral hearing loss and tinnitus.  The RO denied this 
claim in December 1986, and notified the veteran of such 
denial and his procedural and appellate rights by letter that 
same month.  The veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  When a claim is the subject of a prior 
final denial, it may be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Regarding claims filed before August 29, 2001, "new" evidence 
means evidence not previously submitted to VA decision makers 
that is neither cumulative nor redundant and "material" 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration and, by itself 
or in connection with the evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

The stated basis for the December 1986 denial was that 
service medical records were negative for bilateral hearing 
loss or tinnitus.

In May 1992, the veteran again requested service connection 
for bilateral hearing loss and tinnitus.  The evidence 
received subsequent to the December 1986 RO rating decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A September 1986 audiological examination reflects impaired 
hearing as defined by VA regulation.  Subsequent audiological 
examinations reflect impaired hearing as defined by VA 
regulation, including during his subsequent periods of active 
duty.  In addition, complaints of tinnitus were noted during 
his subsequent periods of active duty.  This evidence showing 
that the veteran has hearing loss and tinnitus bears directly 
and substantially upon the specific matter under 
consideration and, by itself, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Therefore, new and material 
evidence has been submitted.  Accordingly, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are reopened.  38 U.S.C.A. § 5108.

The claims will be remanded to obtain an opinion as to the 
etiology of the veteran's conditions.

In light of the favorable outcome of this appeal regarding 
whether new and material evidence has been submitted to 
reopen the claim, any perceived lack of notice or development 
cannot be considered prejudicial.  The veteran will be 
afforded additional notice and development prior to a 
decision on the merits of the claim.  


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To this extent only, the appeal is granted.

The claim for service connection for tinnitus is reopened.  
To this extent only, the appeal is granted.




REMAND

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).

An audiological examination is needed prior to a resolution 
of the service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report where he 
has received treatment for any hearing-
related condition; and request records 
from those treatment providers.  Provide 
the veteran appropriate notice in 
accordance with the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  Then, schedule the veteran for an 
audiological examination.  The veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
render opinions as to whether it is at 
least as likely (50 percent or greater 
probability) as not that any current 
bilateral hearing loss or tinnitus was 
incurred in the veteran's three periods of 
service (July 1969 to February 1972, 
November 1990 to July 1991, and January 
2003 to May 2004); or did sensorineural 
hearing loss become manifest within one 
year of separation from these periods of 
service.  If the examiner determines that 
bilateral hearing loss or tinnitus 
preexisted any of these periods of 
service, the examiner should render 
opinions as to whether it is at least as 
likely as not that the veteran's 
preexisting bilateral hearing loss or 
tinnitus underwent a chronic increase 
during any subsequent period of service 
that was not simply due to the natural 
progress of the disability, and was not 
simply an exacerbation of symptoms 
existing prior to service.  

3.  Then readjudicate the claims.  If any 
of the claims continue to be denied, send 
the veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


